Case 20-41308       Doc 341     Filed 04/17/20 Entered 04/17/20 13:33:30             Main Document
                                           Pg 1 of 105


                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI


 IN RE                                             )       IN PROCEEDINGS UNDER
                                                   )       CHAPTER 11
 FORESIGHT ENERGY LP, et al                        )
                                                   )       CASE NO. 20-41308
                                                   )
                            Debtor(s).             )       Jointly Administered


 MOTION OF TERRA PAYNE, AS SPECIAL ADMINISTRATOR OF THE ESTATE OF
    WILLIAM DANIEL HANS PAYNE, DECEASED FOR RELIEF FROM THE
                         AUTOMATIC STAY

         COMES NOW Movant Terra Payne, as Special Administrator of the Estate of William

 Daniel Hans Payne, Deceased (“Movant”), by and through her attorneys, and moves this

 Honorable Court for the entry of an Order lifting or modifying the automatic stay imposed by 11

 U.S.C. § 362(a) (the “Automatic Stay”) pursuant to 11 U.S.C. § 362(d)(1), FED. R. BANKR. P.

 4001, and LOCAL BANKR. R. L.R. 4001-1. In support thereof, Movant respectfully states as

 follows:

                   SUMMARY OF GROUNDS FOR REQUESTED RELIEF

         1.     On or about March 10, 2020 (the “Petition Date”), Debtors Sugar Camp Energy

 LLC, Viking Mining LLC, Coal Field Construction Company LLC and M-Class Mining LLC

 together with their related Debtor affiliates, filed Voluntary Petitions under Chapter 11 of Title 11

 of the United States Code (the “Bankruptcy Code”) with the United States Bankruptcy Court for

 the Eastern District of Missouri (the “Bankruptcy Court”). Debtors’ cases have been jointly

 administered for procedural purposes under Case No. 20-41308.

         2.     On February 17, 2016, Movant filed her Complaint (the “Complaint”) in a certain

 state court cause of action for personal injury against, among other defendants, Sugar Camp



                                                  1
Case 20-41308         Doc 341     Filed 04/17/20 Entered 04/17/20 13:33:30            Main Document
                                             Pg 2 of 105


 Energy LLC, Viking Mining LLC, and Coal Field Construction Company LLC (collectively

 “Defendant-Debtors”), in the Circuit Court, Second Judicial Circuit, Franklin County, Illinois (the

 “State Court”), in the case styled Terra Payne, as Special Administrator of the Estate of William

 Daniel Hans Payne, Deceased, Plaintiff vs. J.H. Fletcher & Co, et. al Defendants, bearing Case

 No. 16-L-11 (the “Civil Suit”). In addition, J.H. Fletcher & Co., Natural Resources Partners LP,

 and MC#1 Mine were named defendants in the Civil Suit. A true and accurate copy of the

 Complaint in the Civil Suit has been attached hereto as Exhibit A and is incorporated herein by

 this reference.

        3.         The Civil Suit stems from an event occurring on order of the Franklin County May

 2, 2013 wherein Daniel Payne, while walking beside a roof-bolting machine acting as a spotter for its

 driver at the MC#1 Mine and Viking Mine in Franklin County, Illinois, was crushed to death. Movant

 was appointed as Special Administrator of the Estate of William Daniel Hans Payne on January 12,

 2015 by order of the Franklin County Probate Court

        4.         The Civil Suit is pending jury trial.

        5.         Civil Suit defendant J.H. Fletcher & Co. has filed a Third-Party Complaint against

  Debtor M-Class Mining, LLC (“M-Class” or “Debtor M-Class”), which is also pending jury trial.

  A true and accurate copy of the Third-Party Complaint in the Civil Suit has been attached hereto

  as Exhibit B and is incorporated by this reference.

        6.         The filing of Debtors’ Voluntary Petitions under Chapter 11 of the Bankruptcy

 Code effectively stayed prosecution of Movant’s cause of action in the Civil Suit.

        7.         Prior to the Petition Date, Defendant-Debtors’ insurance counsel had filed an

 answer to Movant’s Complaint in the Civil Suit and the parties have conducted discovery.

        8.         Upon information and belief, Defendant-Debtors are covered by a general liability

 insurance policy and/or policies, providing coverage for defense and liability expenses. It is further

                                                     2
Case 20-41308            Doc 341       Filed 04/17/20 Entered 04/17/20 13:33:30               Main Document
                                                  Pg 3 of 105


 believed that Debtors’ insurance coverage from this insurance policy and/or policies amounted to

 aggregate limits of $50,000,000.00 and significant portions if not all self-insured retention has

 been paid.

            9.       Movant requests that the automatic stay be lifted, or otherwise modified, to allow

 Movant to pursue her cause of action in the Civil Suit, only to the extent that recovery of any

 judgment against the Defendant Debtors shall be limited solely to the limits of liability provided

 for by Defendant-Debtors’ applicable insurance policy or policies. Movant also requests that the

 automatic stay be lifted, or otherwise modified, to allow Civil Suit defendant and third party

 plaintiff, J.H. Fletcher & Co., to reduce its claim, if any, to judgment against Debtor M-Class in

 the Civil Suit.

            10.      Other than against insurance proceeds, the Movant will not seek the enforcement

 of any judgment against the Defendant-Debtors, or any other Debtor, without further order of this

 Court.

            11.      To be clear, if the automatic stay is lifted or modified to allow Movant to proceed

 with the Civil Suit, then Movant’s Claim1 relating to judgment in the Civil Suit, if any, against

 Defendant-Debtors, or any other Debtor, shall be limited to recovery under Defendant-Debtors’ or

 any other Debtors’, applicable insurance policy and/or policies. However, to the extent that

 Defendant-Debtors, or any other Debtor, is/are self-insured and/or to the extent that any recovery

 in the Civil Suit is in excess of the insurance policy and/or policies limits, said self-insured liability

 and/or excess recovery shall be filed as an amended Claim against the Defendant-Debtors’ and/or

 any other Debtors’ bankruptcy estate(s) (“Bankruptcy Estate”).




 1
     On April 15, 2020, Movant filed a Proof of Claim as to each of the Defendant-Debtorss.

                                                           3
Case 20-41308          Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30              Main Document
                                            Pg 4 of 105


         12.      Section 362(d) of the Bankruptcy Code requires relief from the automatic stay, “by

 terminating, annulling, modifying or conditioning such stay . . . for cause.” See 11 U.S.C. §

 362(d)(1).

         13.      Good cause exists to allow Movant to proceed with her Civil Suit against the

 Defendant-Debtors, Sugar Camp Energy LLC, Viking Mining LLC, and Coal Field Construction

 Company LLC and to allow Movant to establish her rights, if any, to the proceeds of any insurance

 policy or policies.

                                   JURISDICTION AND VENUE

          14.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

  1334. Venue is proper in this Court pursuant to 28 U.S.C. § 1409. This is a core proceeding

  under 28 U.S.C. § 157(b). The statutory predicates for the relief sought are sections 105(a) and

  362 of the Bankruptcy Code.

                                             ARGUMENT

          15.     Upon information and belief, Defendant-Debtors, as well as Debtor M-Class, are

  covered by a liability insurance policy and/or policies, providing coverage for defense and

  liability expenses related to the Civil Suit.

          16.     It is assumed that the Defendant-Debtors, as well as Debtor M-Class, carry

  insurance with limits that would satisfy any potential judgment against them in the Civil Suit,

  either in full or in part.

          17.     Section 362(d)(1) of the Bankruptcy Code authorizes this Court to grant relief from

  the automatic stay “[o]n request of a party in interest . . . for cause, including the lack of adequate

  protection of an interest in property of such party in interest.” 11 U.S.C. § 362(d)(1).




                                                    4
Case 20-41308      Doc 341      Filed 04/17/20 Entered 04/17/20 13:33:30            Main Document
                                           Pg 5 of 105


         18.    “Congress did not define cause; however, it contemplated relief from the automatic

 stay to allow litigation involving the debtor to proceed in another forum under appropriate

 circumstances.” In re Wintroub, 283 B.R. 743, 745 (8th Cir. BAP 2002).

         19.    In determining whether cause exists, a court “must balance the potential prejudice

 to the debtor, the bankruptcy estate and the other creditors associated with the proceeding in

 another forum against the hardship to the movant if it is not allowed to proceed in the other forum

 . . . The relevant factors which the court must consider include judicial economy, trial readiness,

 the resolution of primary bankruptcy issues, the movant’s chance of success on the merits, the

 costs of defense or other potential burdens to the estate, and the impact of the litigation on other

 creditors” Id. (the “Wintroub Factors”)

         20.    The courts in the Second Circuit, when in considering whether to lift or modify the

 automatic stay to permit jury trial litigation in another forum when insurance is present are guided

 by the factors enumerated in Sonnax Indus., Inc. v. Tri Component Prods. Corp. (In re Sonnax

 Indus., Inc.), 907 F.2d 1280 (2d Cir. 1990) (the “Sonnax Factors”):

                (1) whether relief would result in a partial or complete resolution of
                the issues; (2) lack of any connection with or interference with the
                bankruptcy case; (3) whether the other proceeding involves the
                debtor as a fiduciary; (4) whether a specialized tribunal with the
                necessary expertise has been established to hear the cause of action;
                (5) whether the debtor's insurer has assumed full responsibility for
                defending it; (6) whether the action primarily involves third parties;
                (7) whether litigation in another forum would prejudice the interests
                of other creditors; (8) whether the judgment claim arising from the
                other action is subject to equitable subordination; (9) whether
                movant's success in the other proceeding would result in a judicial
                lien avoidable by the debtor; (10) the interests of judicial economy
                and the expeditious and economical resolution of litigation; (11)
                whether the parties are ready for trial in the other proceeding; and
                (12) impact of the stay on the parties and the balance of harms.

 Id. at 1286.



                                                  5
Case 20-41308         Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30             Main Document
                                           Pg 6 of 105




          21.   While the Sonnax Factors are more extensive, they include the Wintroub Factors

 considered by the Eighth Circuit. Further, the Sonnax opinion has been cited with approval in the

 Eighth Circuit as additional authority. See In re Blan, 237 B.R. 737, 739-40 (8th Cir. BAP 1999).

          22.   Not all of the factors are relevant in every case. Schneiderman v. Bogdanovich (In

 re Bogdanovich), 292 F.3d 104, 110 (2d Cir. 2002); Mazzeo v. Lenhart (In re Mazzeo), 167 F.3d

 139, 143 (2d Cir. 1999). The Court need not assign equal weight to each factor. In re Taub, 413

 B.R. 55, 62 (Bankr. E.D.N.Y. 2009); In re Keene Corp., 171 B.R. 180, 183 (Bankr. S.D.N.Y.

 1994).

          23.   The movant bears the initial burden of making a prima facie showing of “cause”

 for relief from the stay, but the ultimate burden of persuasion rests with the debtor to show an

 absence of “cause.” See Mazzeo, 167 F.3d at 142; Sonnax, 907 F.2d at 1285; cf. 11 U.S.C. §

 362(g)(2) (party opposing stay relief has burden of proof on all issues other than debtor's equity in

 subject property).

          24.   In the instant proceeding, the relevant Sonnax Factors include: “(1) whether relief

 would result in a partial or complete resolution of the issues; (2) lack of any connection with or

 interference with the bankruptcy case; . . . (4) whether a specialized tribunal with the necessary

 expertise has been established to hear the cause of action; (5) whether the debtor's insurer has

 assumed full responsibility for defending it; . . . (7) whether litigation in another forum would

 prejudice the interests of other creditors; . . . (10) the interests of judicial economy and the

 expeditious and economical resolution of litigation; (11) whether the parties are ready for trial in

 the other proceeding; and (12) impact of the stay on the parties and the balance of harms.” Id. At

 1286.



                                                  6
Case 20-41308       Doc 341      Filed 04/17/20 Entered 04/17/20 13:33:30              Main Document
                                            Pg 7 of 105


        25.     The first Sonnax Factor is whether relief would result in a partial or complete

 resolution of the issues. Relief here would result in a partial, if not complete, resolution of the

 Movant’s claim in that a jury in the personal injury matter would determine the extent of Movant’s

 damages, with the claim being satisfied either in whole or in part by insurance proceeds.

        26.     The second Sonnax Factor is lack of any connection with or interference with the

 bankruptcy case. While the Movant’s claim has a connection to the bankruptcy case as a result of

 the claim being liquidated in the event of judgment, the state court proceeding will certainly not

 interfere with the administration of the bankruptcy case.

        27.     The fourth Sonnax Factor, (whether a specialized tribunal with the necessary

 expertise has been established to hear the cause of action); the fifth Sonnax Factor, (whether the

 debtor's insurer has assumed full responsibility for defending it); the tenth Sonnax Factor, (the

 interest of judicial economy and the expeditious and economical resolution of litigation); and the

 eleventh Sonnax Factor, (whether the parties are ready for trial in the other proceeding, all weigh

 heavily in favor of permitting the Civil Suit litigation to proceed). Specifically, this jury trial case

 has been before the State Court since 2016; the defense has been assumed by Defendant-Debtors’

 and Debtor M-Class’s insurers; much of the discovery has been completed; and the case is ready

 for mediation/or jury trial after completion of discovery. The State Court is the most efficient and

 appropriate place for the matter to be brought to conclusion.

        28.     The seventh Sonnax Factor is whether litigation in another forum would prejudice

 the interests of other creditors. This factor, likewise, weighs in favor of granting the reasonable

 relief requested. As highlighted above, any risk to creditors can be addressed by conditioning

 recovery in the Civil Suit to insurance proceeds, with a resulting amended claim being limited to

 the amount of the judgment not satisfied by the insurance coverage.



                                                    7
Case 20-41308      Doc 341      Filed 04/17/20 Entered 04/17/20 13:33:30              Main Document
                                           Pg 8 of 105


        29.     Similarly, the twelfth Sonnax Factor, the impact of the stay on the parties and the

 balance of harms, favors the automatic stay being lifted or otherwise modified. The Civil Suit has

 been pending for more than four years and Movant would likely encounter significant hardship

 should the automatic stay remain in place with respect to prosecution of her Civil Suit. As noted

 by the court in In re Todd Shipyards, 92 B.R. 600, 603 (Bankr. D.N.J. 1988), “courts have regarded

 the opportunity to litigate the issue of liability as a significant right which cannot be easily set

 aside, even where pre-petition causes of action are involved.” Should the stay remain in place,

 Movant likely will have to wait an inordinately long time to prosecute the claim, which arose in

 2014. This wait may effectively deny Movant an opportunity to litigate given the risk of aging

 evidence, loss of witnesses and crowded court dockets. See In re Brock Laundry Machine Co., 37

 B.R. 564, 566 (Bankr. N.D. Ohio 1984).

        30.     In the case at bar, Movant submits that there is sufficient cause for the Court to lift

 or otherwise modify the automatic stay so that Movant may proceed to prosecute her Civil Suit in

 the State Court. The balancing factors demonstrate that Defendant-Debtors and the Bankruptcy

 Estate would encounter little prejudice, if any, should the stay be lifted or otherwise modified on

 the condition that Movant’s recovery against Defendant-Debtors’, or any other Debtor would be

 first limited to the Defendant-Debtors’ applicable insurance policies before filing an amended

 claim in the Debtors’ Bankruptcy Estate to the extent that any judgment exceeds Defendant-

 Debtors’, or any other Debtor’s, applicable insurance coverage.

        31.     Based on the foregoing, Movant submits that cause exists to lift or modify the

 automatic stay.




                                                  8
Case 20-41308         Doc 341    Filed 04/17/20 Entered 04/17/20 13:33:30            Main Document
                                            Pg 9 of 105


         WHEREFORE, the premises considered, Movant Terra Payne, as Special Administrator

 of the Estate of William Daniel Hans Payne, Deceased prays this Court enter an Order granting

 relief as follows:

         a.      Granting Movant relief from the automatic stay provisions of 11 U.S.C. § 362(a) to

                 prosecute any claims that she may have against Defendant-Debtors in the Civil Suit;

         b.      Lifting or modifying the stay to allow the Civil Suit third-party plaintiff, J.H.

                 Fletcher & Co., to reduce its claim, if any, to judgment against Debtor M-Class

                 Mining, LLC in the Civil Suit;

         c.      Authorizing the State Court to conduct such hearings or other proceedings as may

                 be necessary in the Civil Suit;

         d.      Limiting Movant’s Claim against Debtors and the Bankruptcy Estate to the

                 recovery, if any, under Defendant-Debtors’ applicable insurance policies, with any

                 additional recovery not covered by insurance proceeds to be filed as an amended

                 Claim by Movant against the Bankruptcy Estate; and

         e.      For such other and further relief as this Court deems just and proper.

 Dated: April 17, 2020

                                                   Respectfully submitted,

                                                   GOLDENBERG HELLER & ANTOGNOLI, P.C.

                                                   By: /s/ Joel A. Kunin, Esq.
                                                       Joel A. Kunin
                                                       2227 South State Route 157
                                                       Edwardsville, IL 62025
                                                       Telephone: 618.656.5150
                                                       Facsimile: 618.656.6230
                                                       Email: jkunin@ghalaw.com
                                                       Attorneys for Movant Terra Payne, as Special
                                                      Administrator of the Estate of William Daniel
                                                      Hans Payne, Deceased


                                                      9
Case 20-41308    Doc 341     Filed 04/17/20 Entered 04/17/20 13:33:30        Main Document
                                       Pg 10 of 105



                              CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the foregoing was served
electronically this 17th day of April, 2020, via CM/ECF to all persons receiving notice
through that system. The undersigned further certifies that a true and correct copy of the
foregoing was served this 17th day of April, 2020, on all parties on the Debtors’ most recent
Master Notice list dated April 7, 2020 (a) by email, where email addresses are provided
and (b) by the United States Postal Service, postage fully prepaid, in the event the most
recent Master Notice List does not include an email address.


                                              /s/ Megan Biggs




                                             10
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 11 of 105




                                    EXHIBIT A
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 12 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 13 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 14 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 15 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 16 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 17 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 18 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 19 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 20 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 21 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 22 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 23 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 24 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 25 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 26 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 27 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 28 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 29 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 30 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 31 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 32 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 33 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 34 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 35 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 36 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 37 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 38 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 39 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 40 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 41 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 42 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 43 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 44 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 45 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 46 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 47 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 48 of 105




                                   EXHIBIT B
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 49 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 50 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 51 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 52 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 53 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 54 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 55 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 56 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 57 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 58 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 59 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 60 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 61 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 62 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 63 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 64 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 65 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 66 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 67 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 68 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 69 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 70 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 71 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 72 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 73 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 74 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 75 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 76 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 77 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 78 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 79 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 80 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 81 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 82 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 83 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 84 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 85 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 86 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 87 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 88 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 89 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 90 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 91 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 92 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 93 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 94 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 95 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 96 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 97 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 98 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 99 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 100 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 101 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 102 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 103 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 104 of 105
Case 20-41308   Doc 341   Filed 04/17/20 Entered 04/17/20 13:33:30   Main Document
                                    Pg 105 of 105
